t c memo united_states tax_court joyce e jerome g beery petitioners v commissioner of internal revenue respondent docket no filed date joyce e and jerome g beery pro sese dennis r onnen for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes 1all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions the issues for decision are as follows whether petitioners are entitled to deduct net_operating_loss carryforwards computed with respect to on their federal_income_tax returns for and whether petitioners are entitled under sec_170 to deduct charitable_contributions for the years and in excess of those already allowed by respondent and whether petitioners are liable under sec_6662 and b for accuracy-related_penalties due to negligence and substantial_understatement_of_income_tax for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners who filed joint form sec_1040 u s individual_income_tax_return for and resided in los alamos new mexico when their petition in this case was filed 2in the notice_of_deficiency respondent determined that petitioners were not entitled to home mortgage interest deductions for and in the amounts of dollar_figure and dollar_figure respectively respondent conceded these amounts in the stipulation of facts also at issue in this case are adjustments to itemized_deductions for and which are computational additionally petitioners conceded that a net_operating_loss nol from had been used completely in years before the years at issue petitioner jerome g beery mr beery has a ph d in physics and petitioner joyce e beery has a master’s degree in speech pathology on date mr beery filed a chapter petition in the u s bankruptcy court for the district of kansas the kansas bankruptcy which was converted to a chapter liquidation on date the bankruptcy trustee filed form sec_1041 u s fiduciary income_tax return for and on the and returns the bankruptcy trustee deducted net operating losses nols in the respective amounts of dollar_figure and dollar_figure that were carried forward from the nol and the nol the nols from and were used fully by the bankruptcy_estate in the years through on date the bankruptcy trustee filed form sec_1041 for the years and the bankruptcy trustee did not deduct nols on any of these returns on date the u s bankruptcy court issued an order approving account discharging trustee and closing estate in the kansas bankruptcy on date mr beery filed a chapter petition in the u s bankruptcy court for the district of new mexico the new mexico bankruptcy the new mexico bankruptcy was still pending as of date although the kansas bankruptcy trustee had already claimed a nol carryforward on the form sec_1041 that he filed for petitioners claimed the benefit of a nol the asserted nol carryforward on federal_income_tax returns they filed for and this court disallowed the nol deductions in beery v commissioner tcmemo_1996_464 beery i at issue in beery i was whether petitioners could carry forward a nol more than years after the loss arose this court issued an opinion in beery i on date in which we held that petitioners cannot carry forward and apply an nol from to offset their income for taxable years beyond petitioners filed federal_income_tax returns for and in which they carried forward and deducted for each year an asserted nol in response to a notice_of_deficiency disallowing the deductions for and on date petitioners filed a petition with this court at docket no on date this court issued an order granting respondent’s motion for summary_judgment and concluding that petitioners were not entitled to carry forward and deduct an nol from petitioners filed federal_income_tax returns for and in which they carried forward and deducted for each year 3this court issued an order on date that dismissed mr beery from the case on the ground that the petition as to him was filed in violation of the automatic_stay resulting from the new mexico bankruptcy proceedings an asserted nol respondent did not audit these returns and consequently respondent did not disallow or adjust the nol carryforward deductions claimed on the returns petitioners filed federal_income_tax returns for and in which they carried forward and deducted for each year an asserted nol in a notice_of_deficiency dated date respondent disallowed these deductions for and in the amounts of dollar_figure and dollar_figure respectively respondent also disallowed deductions for charitable_contributions for and in the amount of dollar_figure for each year on date petitioners filed a timely petition contesting respondent’s determinations in their petition petitioners allege that they disagree with the deficiencies and are entitled to nol carryforward from a bankruptcy case closed in i nol carryforward deductions opinion petitioner sec_4 contended at trial that in addition to the nols claimed by the bankruptcy trustee on form sec_1041 an nol of dollar_figure from which the bankruptcy trustee never 4only mr beery appeared and testified at trial mr beery represented however that he was acting on behalf of himself and his wife petitioners in this case with her full knowledge and approval 5petitioners’ income_tax returns for and reflect continued deducted or carried forward still exists on the basis of this asserted nol petitioners argue that they are entitled to nol deductions in and respondent argues that his determination disallowing the nol carryforward deductions for and must be sustained for a multitude of reasons first the only and best evidence of any nol for is the form sec_1041 filed during the kansas bankruptcy which indicate that the nol was completely used before the years at issue second even if there had been an unused nol carryforward the nol could have been carried forward for only years and consequently was not available for use in and third even if there had been an unused nol carryforward the loss would not have passed to mr beery fourth even if there had been an unused nol carryforward and the unused portion of the nol had passed to mr beery the unused nol carryforward would have passed to mr beery’s new mexico bankruptcy_estate we need not address all of respondent’s arguments because any one of several arguments is more than sufficient to support respondent’s disallowance of the deductions we address two of respondent’s arguments because they relate to our disposition of continued that the unused nol from the kansas bankruptcy was dollar_figure 6although both parties were given the opportunity to file a posttrial brief only respondent did so the penalty issue the nol carryforward deduction issue before us is identical to the issue in beery i in beery i we identified the primary issue for decision as whether a nol could be carried forward to years after beery v commissioner supra in beery i we held that a net_operating_loss from could not be carried forward for more than years our holding in beery i is equally applicable here petitioners argue however that beery i is invalid because this court entered the decision while the automatic_stay provisions of the bankruptcy code were in effect we disagree on date the u s bankruptcy court for the district of new mexico issued an order granting respondent’s motion for retroactive relief from the automatic_stay which permitted this court to enter its decision in beery i the order provided in pertinent part it is therefore ordered adjudged and decreed that the automatic_stay imposed under u s c sec_363 is retroactively modified in favor of the united_states of america irs to permit the united_states tax_court to take all steps necessary to enter a decision in docket no and conclude its case and to permit the irs to assess the debtor’s additional tax_liabilities for the years and the u s court_of_appeals for the tenth circuit dismissed mr beery’s appeal of this order moreover petitioners’ argument that beery i is invalid was previously rejected by this court in beery v commissioner tcmemo_2003_38 beery ii at issue in beery ii was the propriety of respondent’s decision to proceed with the collection of federal income taxes and penalties for the taxable_year this court issued an opinion in beery ii on date in which the court upheld the validity of beery i holding that the nol carryforward expired on date and that this court was not required to take any further action to enforce beery i when the u s district_court issued its order lifting the bankruptcy stay see id therefore we find no merit in petitioners’ argument that beery i is invalid because this court entered the decision while the automatic_stay provisions of the bankruptcy code were in effect we also note that mr beery made no effort at trial to prove the existence or amount of the nol carryforward that he alleged was available to petitioners to deduct on their and returns deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to the deduction he claimed rule a 292_us_435 welch v helvering u s 7where the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the secretary but only if the taxpayer has complied with substantiation requirements maintained all required records and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners do not contend that sec_7491 applies to this case failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party’s adversary may be a ground for deciding the issue against that party rule b furthermore sec_6001 and sec_1_6001-1 income_tax regs require that the taxpayer keep permanent books of account or records that are sufficient to establish the amount_of_deductions claimed on the taxpayer’s returns mr beery testified at trial that a certified_public_accountant examined the financial status of his grain business in in conjunction with his kansas bankruptcy and estimated an nol for that year of dollar_figure mr beery further testified that this figure is a matter of public record since a transcript of the accountant’s testimony was made during the kansas 8the alleged nol of dollar_figure claimed by mr beery at trial is unproven and was merely a rough estimate as outlined in in re 680_f2d_705 10th cir in the evidence is much less precise the accountants could not determine the amount of beery’s grain sales but estimated that they were dollar_figure using this number as well as some other assumptions beery had an estimated net_loss from farming of dollar_figure making similar assumptions with respect to brownville grain and commodities pursuits the accountants estimated that beery had a net_loss from these ventures of dollar_figure in making these estimates the accountants assumed that all claims filed against beery in the bankruptcy court and all receivables to which the estate thought it was entitled were valid thus the net_income figures for must be considered as rough estimates citations and fn refs omitted bankruptcy proceeding however mr beery did not offer the transcript as evidence at trial and presented no other factual testimony or documentation to establish the existence of the asserted nol mr beery relies solely on his own testimony to substantiate petitioners’ deductions it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 87_tc_74 we reject mr beery’s testimony as self-serving and unreliable in the absence of any credible_evidence documenting the existence of an unused nol carryforward from and in view of the form sec_1041 filed by the kansas bankruptcy trustee which are in evidence and show that the nol was used fully before the years at issue we hold therefore that petitioners are not entitled to deduct nol carryforwards on their and tax returns and we sustain respondent’s determination on this issue ii charitable_contributions petitioners claimed a deduction on their and tax returns for charitable_contributions in the amounts of dollar_figure and dollar_figure respectively respondent disallowed deductions for charitable_contributions of dollar_figure in and dollar_figure in respondent contends that petitioners have failed to provide the required_documentation to substantiate the deductions sec_170 allows a deduction for any charitable_contribution payment made within the taxable_year if the payment is verified under regulations prescribed by the secretary if the taxpayer makes a charitable_contribution of money the taxpayer must maintain for each contribution either a canceled check a receipt or letter from the charitable_organization or other reliable written records showing the name of the organization the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs a taxpayer may not deduct any charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a written acknowledgment from the charitable_organization sec_170 the written acknowledgment must state the amount of any cash paid whether the organization provided any goods or services in consideration for the cash and the estimated value of any goods or services provided by the organization sec_170 at trial mr beery contended that petitioners donated most of the dollar_figure each year to the united way but admitted that petitioners were unable to locate canceled checks for these contributions petitioners submitted no other records to substantiate the charitable deductions for the years at issue and did not present any testimony from a representative of the united way or from any other entity to document the disputed deductions therefore we hold that petitioners are not entitled to deduct the charitable_contributions for and and we sustain respondent’s determination on this issue iii sec_6662 penalties for negligence and substantial_understatement of tax respondent determined that for and petitioners are liable for accuracy-related_penalties for negligence and for substantial_understatement_of_income_tax petitioners contend that they are not liable for the accuracy-related_penalties for negligence or substantial_understatement_of_income_tax because respondent allowed deductions of the asserted nol carryforward on amended individual federal_income_tax returns in years before sec_6662 and b imposes an accuracy-related_penalty equal to percent of any portion of an underpayment attributable to negligence or disregard of rules or regulations the term negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs 9petitioners’ only argument with respect to this issue is that it would be reasonable to allow them to deduct charitable_contributions of dollar_figure even without proper documentation since they have already substantiated charitable_contributions in excess of dollar_figure for each year disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1 b income_tax regs during the examination of petitioners’ and income_tax returns and at the trial petitioners did not produce any credible_evidence to support the disputed nol carryforward deductions and charitable_contribution deductions mr beery did not testify that petitioners maintained adequate_records or that they ever had records to substantiate the disputed deductions moreover petitioners failed to present any colorable legal argument in support of their position that they were entitled to deduct the asserted nol carryforwards on their and returns sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment attributable to any substantial_understatement of tax a substantial_understatement occurs when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure see sec_6662 the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or in a statement attached to the return and there was a reasonable basis for the tax treatment by the taxpayer sec_6662 mr beery testified at trial that petitioners relied on prior-year tax audits to support the nol carryforward deductions that they claimed mr beery testified that respondent audited amended income_tax returns for taxable years before and issued refunds after allowing nol carryforward deductions however petitioners offered no credible_evidence to prove that the audits ever took place sec_6664 provides that the accuracy-related_penalties contained in sec_6662 shall not be imposed with respect to any portion of an underpayment if it is shown that a taxpayer acted in good_faith and that there was reasonable_cause for the underpayment reasonable_cause and good_faith may be indicated by an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all pertinent facts and circumstances see sec_1 b income_tax regs the record does not contain one iota of credible_evidence that petitioners had a reasonable basis for claiming the disputed nol carryforward deductions or that they acted in good_faith by doing so petitioners ignored our decision in beery i which held that petitioners cannot carry forward and apply an nol from to offset their taxable_income for years beyond when they prepared and filed their and returns petitioners continued to dispute the validity of beery i and continued to deduct an asserted nol carryforward over a period of several years including the years at issue petitioners’ entire course of conduct reflects a determined effort to claim undocumented and or unuseable nol carryforwards from over a period of many years while ignoring applicable law and relevant facts petitioners’ intransigence does not qualify as reasonable_cause for the and underpayments we sustain respondent’s determination regarding the sec_6662 penalties we have considered the remaining arguments of petitioners for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
